Mr. Justice Dickey delivered the opinion of the Court: The sole question presented in this ease is, whether the debt in question is a debt “incurred for the purchase” of the premises in which defendants in error claim an estate of homestead. We can not doubt that it is. The land was sold by Gray, Steele and Cottingham to Jones. For a part of the purchase price Jones gave his notes, payable to the vendors, with Beale as security. These notes were sold and assigned by the payees to Williams. Williams afterwards, by an arrangement with Jones, (the principal in the notes, and the purchaser of the property for which the notes were given,) surrendered these notes to Jones, and took from him in lieu thereof, and as security for the same debt, the note of Jones alone, and a trust deed upon the land so bought, to secure the payment thereof. The statute as to homestead exemption provides, that “no property shall, by virtue of this act, be exempt from sale * * for a debt or liability incurred for the purchase or improvement thereof. ” This debt is admitted to be the same debt as that for which the original notes were given, and it is agreed that the first notes were given for purchase money. It falls clearly within the express words of the statute. Counsel for Jones contend that the object of this limitation of the homestead exemption was merely “to protect the vendor’s lien, ” and hence insist that the vendor’s lien being waived by taking personal security on the original notes, the protection of the statute is lost. There is no ground for saying the limitation in the statute was intended merely to protect the vendor’s lien. It is not so limited by its words. Counsel refer to Eyster v. Hatheway, 50 Ill. 522, where this court said of this provision, that it “applies only to vendors and vendees, or those representing them. ” In this case the plaintiff in error represents or stands in the place of the vendor, as the owner of the debt for the purchase of the property. Without reviewing in detail the cases referred to by counsel, we merely say we find nothing in former decisions of this court at all incompatible with the views herein expressed. The decree will be reversed and the cause remanded. Decree reversed.